DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I, claims 1-12, and Species A (Fig. 1) is acknowledged.  Election was made with traverse in the reply filed December 17, 2020.
Applicant’s traversal is on the grounds that all inventions could be examined without a serious burden.  This is found persuasive.  As such, the Requirement for Restriction is withdrawn and claims 1-21 are all fully examined herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No. 2014/0352173 Bell et al. (Bell).
Regarding claim 1, Bell discloses a knitted component (300) (para. 0052) for an upper (102) for an article of footwear (100), the upper comprising:
a pre-folded shape after initial formation on a textile manufacturing machine (see Figs. 6-10 and 12-15); and
a folded shape that defines a final shape of the upper (see at least Figs. 1-6), 
wherein the pre-folded shape comprises a length extending between a first end and a second end, and a width generally perpendicular to the length (1st annotated Fig. 7, see below), 
wherein the first end comprises a forefoot region, and a central region disposed between the first and second ends comprises a heel region (1st annotated Fig. 7).

    PNG
    media_image1.png
    990
    816
    media_image1.png
    Greyscale

Regarding claim 2, Bell further discloses a knitted component wherein at least a portion of the second end comprises a midfoot region of the upper (as depicted in 1st annotated Fig. 7 and Figs. 16-17, at least forward portions of second medial section 350 form a portion of the midfoot region).

Regarding claim 3, Bell further discloses a knitted component wherein at least a portion of the central region comprises one of a lateral side and a medial side of the upper (see 1st annotated Fig. 7 and Figs. 16-17; para. 0047).

Regarding claim 4, Bell further discloses a knitted component wherein at least a portion of the second end comprises a tongue (as depicted in 1st annotated Fig. 7, portions of tongue 340 are located at the second end).

Regarding claim 6, Bell further discloses a knitted component wherein at least a portion of the second end comprises a gusset (364) (see 1st annotated Fig. 7; para. 0047; Examiner respectfully notes that claim 6 does not recite any particular structural requirement(s) for what constitutes the gusset and gusset 364 of Bell appears similar to gusset 114 as depicted in Fig. 1 of the present application).

Regarding claim 7, Bell further discloses a knitted component wherein the gusset extends underneath at least one of the forefoot region and the central region (para. 0047; in the folded shape, gusset 364 extends under the central region).

Regarding claim 10, Bell further discloses a knitted component wherein the central region comprises one or more openings or apertures (190) (1st annotated Fig. 7; para. 0035).

Regarding claim 12, Bell further discloses a knitted component wherein the pre-folded shape comprises a three-dimensional curvature (inasmuch as currently claimed, the textile knitted material of knitted component 300 would be capable of comprising a three-dimensional curvature if, for example, knitted component 300 were laid on an uneven surface such that knitted component 300 will not lay completely flat).

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell [Examiner notes for clarity that this second basis of rejection over Bell is under a slightly different interpretation of Bell than the rejection of Bell discussed above regarding claims 1-4, 6, 7, 10, and 12].
Regarding claim 1, Bell discloses a knitted component (300) (para. 0052) for an upper (102) for an article of footwear (100), the upper comprising:
a pre-folded shape after initial formation on a textile manufacturing machine (see Figs. 6-10 and 12-15); and
a folded shape that defines a final shape of the upper (see at least Figs. 1-6), 
wherein the pre-folded shape comprises a length extending between a first end and a second end, and a width generally perpendicular to the length (2nd annotated Fig. 7, see below), 
2nd annotated Fig. 7).

    PNG
    media_image2.png
    990
    905
    media_image2.png
    Greyscale

Regarding claim 11, Bell further discloses a knitted component further comprising a tongue region disposed between the central region and the second end in 2nd annotated Fig. 7).

Claims 1, 8, 9, 13, and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell [Examiner notes for clarity regarding claims 1, 8, and 9, that this third basis of rejection over Bell is under a slightly different interpretation of Bell than the first and second bases of rejection of Bell discussed above regarding claims 1-4, 6, 7, 10, and 12 and claims 1 and 11, respectively].
Regarding claim 1, Bell discloses a knitted component (140) (para. 0040) for an upper (102) for an article of footwear (100), the upper comprising:
a pre-folded shape after initial formation on a textile manufacturing machine (see Figs. 6-10 and 12-15); and
a folded shape that defines a final shape of the upper (see at least Figs. 1-6), 
wherein the pre-folded shape comprises a length extending between a first end and a second end, and a width generally perpendicular to the length (3rd annotated Fig. 7, see below), 
wherein the first end comprises a forefoot region, and a central region disposed between the first and second ends comprises a heel region (3rd annotated Fig. 7).

    PNG
    media_image3.png
    990
    905
    media_image3.png
    Greyscale

Regarding claim 8, Bell further discloses a knitted component wherein the length is at least two times greater than the width (as depicted in Fig. 4, in the folded shape, the length of knitted component 140 is at least two times greater than the width).

Regarding claim 9, Bell further discloses a knitted component wherein the pre-folded shape is asymmetrical (3rd annotated Fig. 7).

Regarding claim 13, Bell discloses an upper (140) for an article of footwear (100), the upper comprising:  
a pre-folded shape after initial formation on a textile manufacturing machine (see Figs. 6-10 and 12-15); and
a folded shape that defines a final shape of the upper (see at least Figs. 1-6), 
wherein the pre-folded shape comprises a length along a direction of manufacture on the textile manufacturing machine, and a width generally traverse to the length (3rd annotated Fig. 7), 
wherein the upper comprises first and second ends along the length of the upper in the pre-folded shape, wherein the first end comprises a toe region, and a central region disposed between the first and second ends comprises a heel region (3rd annotated Fig. 7).

Regarding claim 15, Bell discloses an upper wherein the central region of the pre- folded shape becomes the heel region of the upper in the folded shape (as depicted in 3rd annotated Fig. 7 and Figs. 1-6, at least portions of the central region become heel region when in the folded shape).

Regarding claim 16, Bell discloses an upper wherein at least a portion of the second end comprises a gusset (364) (see 3rd annotated Fig. 7; para. 0047; Examiner respectfully notes that claim 6 does not recite any particular structural requirement(s) for what constitutes the gusset and gusset 364 of Bell appears similar to gusset 114 as depicted in Fig. 1 of the present application).

Regarding claim 17, Bell discloses an upper wherein wherein the gusset extends from a lateral side towards an instep in the folded configuration (see 3rd annotated Fig. 7; para. 0047; Examiner respectfully asserts that either “side” of the shoe can be considered a “lateral side” and that neither claim 17, nor claims 13 or 16 differentiate or recite both lateral and medial sides; Examiner further respectfully asserts that this interpretation would not be proper if either of claims 13, 16, and 17 recited a shoe have both a lateral side and a medial side).

Regarding claim 18, Bell discloses an upper further comprising a tongue region disposed between the central region and the second end in the pre-folded shape, wherein the tongue region becomes a tongue of the upper in the folded shape (3rd annotated Fig. 7).

Regarding claim 19, Bell discloses an upper wherein the length is at least two times greater than the width (as depicted in Fig. 4, in the folded shape, the length of knitted component 140 is at least two times greater than the width).

Regarding claim 20, Bell discloses an upper wherein the upper is associated with one of a right or left shoe (articles of footwear art conventionally known in the art to be provided in either right or left configurations).

Regarding claim 21, Bell discloses an upper wherein the pre-folded shape comprises a three-dimensional curvature (inasmuch as currently claimed, the textile knitted material of knitted component 300 would be capable of comprising a three-dimensional curvature if, for example, knitted component 300 were laid on an uneven surface such that knitted component 300 will not lay completely flat).

Claims 1, 5, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell [Examiner notes for clarity that this fourth basis of rejection over Bell is under a slightly different interpretation of Bell than the three previously discussed bases of rejection over Bell, above].
Regarding claim 1, Bell discloses a knitted component (140) (para. 0040) for an upper (102) for an article of footwear (100), the upper comprising:
a pre-folded shape after initial formation on a textile manufacturing machine (see Figs. 6-10 and 12-15); and
a folded shape that defines a final shape of the upper (see at least Figs. 1-6), 
wherein the pre-folded shape comprises a length extending between a first end and a second end, and a width generally perpendicular to the length (4th annotated Fig. 7, see below), 
4th annotated Fig. 7).

    PNG
    media_image4.png
    990
    905
    media_image4.png
    Greyscale

Regarding claim 5, Bell further discloses a knitted component wherein, when folded at the central region, the second end overlaps with the forefoot region in the folded shape (para. 0047; edge 351 of the second end overlaps with edge 349 of the forefoot region).

Regarding claim 13, Bell discloses an upper (140) for an article of footwear (100), the upper comprising:  
a pre-folded shape after initial formation on a textile manufacturing machine (see Figs. 6-10 and 12-15); and
a folded shape that defines a final shape of the upper (see at least Figs. 1-6), 
wherein the pre-folded shape comprises a length along a direction of manufacture on the textile manufacturing machine, and a width generally traverse to the length (4th annotated Fig. 7), 
wherein the upper comprises first and second ends along the length of the upper in the pre-folded shape, wherein the first end comprises a toe region, and a central region disposed between the first and second ends comprises a heel region (4th annotated Fig. 7).

Regarding claim 14, Bell further discloses an upper wherein the upper is folded at the central region so that the second end overlaps with the toe region in the folded shape (para. 0047; edge 351 of the second end overlaps with edge 349 of the toe region).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732